*535OPINION.
Siefkin :
Section 214 (a) of the Revenue Act of 1921 provides as follows:
That in computing net income there shall be allowed as deductions:
(1) All the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, including a reasonable allowance for salaries or other compensation for personal services actually rendered; traveling expenses * * *;
*******
(4) Losses sustained during the taxable year and not compensated for by insurance or otherwise, if incurred in trade or business;
* * * * * * *
(8) A reasonable allowance for the exhaustion, wear and tear of property used in the trade or business, including a reasonable allowance for obsolescence. * * *
We must hold, in view. of the evidence, that the petitioner is entitled to deductions for travel expenses, $60.50; for chaffeur’s salary, $1,200; for gasoline, repairs, etc., $1,686; depreciation on Paige car from January 1 to May 24, 1921, at the rate of 25 per cent per annum, $336.09; depreciation on Marmon car from May 24 to December 31, 1921, at the rate of 25 per cent per annum, $890.61; and for loss on the sale of 'the Paige car on May 24, 1921, $239.37.

Judgment will he entered for the petitioner.